DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This office action is in response to Applicant’s arguments/remarks filed on 02/10/2022.

Double Patenting rejections have been maintained because no terminal disclaimer was submitted. 	

Applicant's arguments with respect to the rejection under 35 U.S.C. 102 have been fully considered but they are not persuasive because of the following reason:	Applicant argues that:
Pelletier does not disclose all the features of independent claims 1, 35, 52, and 53. For example, Pelletier does not disclose at least "adjusting, based on a priority order that is based at least in part on a respective channel type of the plurality of uplink transmissions, a transmit power," as recited in independent claim 1 (emphasis added) (see, remarks and pages 11-12).
Examiner respectfully disagrees for the following reason:
Claim recites, “a respective channel type of the plurality of uplink transmission”. However,  lines 5-7 of claim 1 recites, “the plurality of uplink transmissions including at least one of a physical random access channel (PRACH) transmission, a physical uplink control channel (PUCCH) transmission, a physical uplink shared channel (PUSCH) transmission, and a sounding reference signal (SRS) transmission” (unlined for emphasis). The recitation of the  term “at least one of” does not require to consider more than one feature. In this case, the plurality of uplink transmission need to have just one channel as a respective channel type”.
The cited prior art, Pelletier (US 20180014255) teaches in Para. [0228], “a minimum guaranteed power for uplink transmission from the WTRU using the uplink resources of a first cell group CG1, and a minimum guaranteed power for uplink transmission from the WTRU using the uplink resources of a second cell group CG2” (emphasis added). The term “uplink resources” is equated as “a plurality of uplink transmission to transmit…”, as recited in the independent claims. Further, in Para. [0094], Pelletier discloses, “the WTRU may transmit over Physical Uplink Shared CHannel (PUSCH)” and the PUSCH can be equated as “a respective channel type” for the uplink resources. 	Therefore, allocating the transmission power for uplink resources (i.e., PUSCH) in decreasing priority order, as taught by Pelletier, is equated as “a priority order that is based at least in part on a respective channel type of the plurality of uplink transmissions”, as recited in independent claims. 
The rejections for the dependent claims 16, 17, 50 and 51 under 35 USC § 102 are also maintained for the same reason above. 
The rejections for the dependent claims 2-15 and 36-49 under 35 USC § 103 are also maintained for the same reason above. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16, 17, 35 and 50-53  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10708865 in view of Pelletier et al. (US 20180014255, hereinafter “Pelle”). 
Pending Application 16/921737
US 10708865
Claims 1, 35, 52 and 53:
A method for wireless communication, comprising: establishing, at a user equipment (UE), a connection with a base station, the connection supporting two or more component carriers (CCs); identifying a plurality of uplink transmissions to transmit on the two or more CCs during a slot; determining that 

Claims 16 and 50;
The method of claim 1, wherein adjusting the transmit power of at least the subset of the plurality of uplink transmissions comprises scaling a transmit power of at least one transmission of the subset of the plurality of uplink transmissions.

Claims 17 and 51:

Claim 1:
A method for wireless communication, comprising: establishing, at a UE, a connection with a base station, the connection supporting two or more component carriers (CCs); receiving a plurality of grants of uplink resources for a plurality of uplink transmissions on the two or more CCs during a slot, wherein the plurality of grants are received at least a predetermined time in advance of a start of the slot, wherein a transmit power to transmit the plurality of uplink transmissions exceeds a maximum power threshold for the UE during at least a portion of the slot; scaling, based on a priority order associated with the subset of the plurality of uplink transmissions relative to other of the plurality of uplink transmissions outside of the subset of the plurality of uplink transmissions, a transmit power of at least a subset of the plurality of uplink transmissions to provide that the transmit power is less than or equal to the maximum power threshold; receiving an additional grant for an additional uplink transmission after the predetermined time and before the start of the slot; determining whether the additional uplink transmission would increase an aggregate transmit power of the UE above the maximum power threshold; and dropping the additional uplink transmission responsive to determining that the additional uplink transmission would increase an aggregate transmit power of the UE above the maximum power threshold and transmitting the plurality of uplink transmissions during the slot using one or more of the CCs, or transmitting the additional uplink transmission and the plurality of uplink transmissions during the slot using one or more of the CCs responsive to determining that the additional uplink transmission would not increase an aggregate transmit power of the UE over the maximum power threshold.


However, regarding claims 1, 35, 52 and 53, US 10708865 does not discloses, “the plurality of uplink transmissions including at least one of a physical random access 
In a similar field of endeavor, Pelle discloses, “the plurality of uplink transmissions including at least one of a physical random access channel (PRACH) transmission (during which the WTRU may first transmit a preamble on the Physical Random Access Channel (PRACH), Para. [1110]), a physical uplink control channel (PUCCH) transmission, a physical uplink shared channel (PUSCH) transmission (may be transmitted either on Physical Uplink Control CHannel (PUCCH) resources of the PCell or on PUSCH resources available for a serving cell configured for uplink transmissions, Para. [0094]), and a sounding reference signal (SRS) transmission (the eNB may monitor the arrival time of the WTRU's uplink transmissions e.g. based on uplink demodulation reference signals, SRS, Para. [0111])”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify US 10708865 by specifically providing the plurality of uplink transmissions including at least one of a physical random access channel (PRACH) transmission, a physical uplink control channel (PUCCH) transmission, a physical uplink shared channel (PUSCH) transmission, and a sounding reference signal (SRS) transmission, as taught by Pelle for the purpose of offloading and/or aggregation of resources to coordinate uplink transmissions when interacting with different schedulers wireless communication network (Para. [0006]).

Claims 2-6, 8-10, 12, 36-40, 42-44 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over US 10708865, in view of Pelle and further in view of Blankenship et al. (US 20160255593, hereinafter “Blanken”).
Regarding claims 2 and 36,  the combination of US 10708865 and Pelle does not explicitly disclose, “wherein, according to the priority order, a PRACH transmission is higher priority than a PUCCH transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PRACH transmission is higher priority than a PUCCH transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of US 10708865 and Pelle by specifically providing wherein, according to the priority order, a PRACH transmission is higher priority than a PUCCH transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claims 3 and 37, the combination of US 10708865 and Pelle does not explicitly disclose, “wherein, according to the priority order, a PRACH transmission is higher priority than a PUSCH transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PRACH transmission is higher priority than a PUSCH transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of US 10708865 and Pelle by specifically providing wherein, according to the priority order, a PRACH transmission is higher priority than a PUSCH transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claims 4 and 38, US 10708865 and Pelle does not explicitly disclose, “wherein, according to the priority order, a PRACH transmission is higher priority than a SRS transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PRACH transmission is higher priority than a SRS transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of US 10708865 and Pelle by specifically providing wherein, according to the priority order, a PRACH transmission is higher priority than a SRS transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claims 5 and 39, the combination of US 10708865 and Pelle does not explicitly disclose, “wherein, according to the priority order, a priority of a PUCCH transmission is based at least in part on information included in the PUCCH transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a priority of a PUCCH transmission is based at least in part on information included in the PUCCH transmission ( the following uplink transmission priorities, p, are assigned between the different types of uplink channels that can be transmitted on the MeNB link and the SeNB link: [0193] Physical Random Access Channel (PRACH) (p=1) [0194] PUCCH with Uplink Control Information (UCI) (p=2), Para. [0192]-[0201]).”

Regarding claims 6 and 40, Blanken discloses, “wherein, according to the priority order, a PUCCH transmission including hybrid automatic repeat request (HARQ) information is higher priority than a PUCCH transmission without HARQ information (two transmissions with UCI, the prioritization can further separate out UCI elements. For example, Hybrid Automatic Repeat Request (HARQ) Acknowledgements/Non-Acknowledgements (ACKs/NACKs), or HARQ-ACK can be treated with higher priority than other UCI elements (Channel State Information (CSI)), Para. [0201]).”
Regarding claims 8 and 42, the combination of US 10708865 and Pelle does not explicitly disclose, “wherein, according to the priority order, a PUCCH transmission is higher priority than a SRS transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PUCCH transmission is higher priority than a SRS transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of US 10708865 and Pelle by specifically providing wherein, according to the priority order, a PUCCH transmission is higher priority than a SRS transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claims 9 and 43, the combination of US 10708865 and Pelle does not explicitly disclose, “wherein, according to the priority order, a priority of a PUSCH transmission is based at least in part on information included in the PUSCH transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a priority of a PUSCH transmission is based at least in part on information included in the PUSCH transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of US 10708865 
Regarding claims 10 and 44, the combination of US 10708865, Pelle and Blanken discloses everything claimed as applied above, further Blanken discloses, “wherein, according to the priority order, a PUSCH transmission including hybrid automatic repeat request (HARQ) information is higher priority than a PUSCH transmission without HARQ information (two transmissions with UCI, the prioritization can further separate out UCI elements. For example, Hybrid Automatic Repeat Request (HARQ) Acknowledgements/Non-Acknowledgements (ACKs/NACKs), or HARQ-ACK can be treated with higher priority than other UCI elements (Channel State Information (CSI)), Para. [0201]).”
Regarding claims 12 and 46,  the combination of US 10708865 and Pelle does not explicitly disclose, “wherein, according to the priority order, a PUSCH transmission is higher priority than an SRS transmission..”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PUSCH transmission is higher priority than an SRS transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of US 10708865 and Pelle by specifically providing wherein, according to the priority order, a PUSCH transmission is higher priority than an SRS transmission., as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).

Claims 7, 11, 41 and 45 rejected on the ground of nonstatutory double patenting as being unpatentable over US 10708865, in view of Pelle, in view of Blanken and further in view of Gao et al. (US 20190007171, hereinafter “Gao”).
Regarding claims 7 and 41, the combination of 10708865, Pelle and Blanken does not explicitly disclose, “wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR.”
In a similar field of endeavor, Gao discloses, “wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR (If there indeed exists the SR transmission in subframe n3, the UE may not transmit the NACK in the subframes from subframe n3 and transmit the SR on the PUCCH resource corresponding to the SR (because the SR has a priority level higher than the NACK), as shown in FIG. 4b. If there exists no SR transmission in subframe n3, the UE may continue to transmit the NACK on the PUCCH resource corresponding to the ACK/NACK in subframes n3 to n2, Paras. [0122]-[0124]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of 10708865, Pelle and Blanken by specifically providing wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR, as taught by Gao for the purpose of providing effective scheme to prevent the collision of the ACK/NACK with the SR during the repetition transmission (Para. [0007]).
Regarding claims 11 and 45,  the combination of US 10708865, Pelle and Blanken does not explicitly disclose, “wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR.”
In a similar field of endeavor, Gao discloses, “wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR (If there indeed exists the SR transmission in subframe n3, the UE may not transmit the NACK in the subframes from subframe n3 and transmit the SR on the PUCCH resource corresponding to the SR (because the SR has a priority level higher than the NACK), as shown in FIG. 4b. If there exists no SR transmission in subframe n3, the UE may continue to transmit the NACK on the PUCCH resource corresponding to the ACK/NACK in subframes n3 to n2, Paras. [0122]-[0124]).”


Claims 13-15 and 47-49  rejected on the ground of nonstatutory double patenting as being unpatentable over US 10708865, in view of Pelle, and further in view of Yang et al. (US 20190014596, hereinafter “Yang”).
Regarding claims 13 and 47, the combination of US 10708865, Pelle and Blanken does not explicitly disclose, “wherein, according to the priority order, a PUCCH transmission including a first information type is a same priority as a PUSCH transmission including the first information type.”
In a similar field of endeavor, Yang discloses, “wherein, according to the priority order, a PUCCH transmission including a first information type is a same priority as a PUSCH transmission including the first information type (PUCCH, PUSCH, SRS, and PRACH exist at the same time, and their priority classes are partially different or partially the same, or totally the same, Paras. [0239]-[0240]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of US 10708865 and Pelle by specifically providing wherein, according to the priority order, a PUCCH 
Regarding claims 14 and 48, the combination of US 10708865, Pelle, and Yang discloses everything claimed as applied above, in addition Pelle discloses, “wherein, according to the priority order, a PUCCH transmission including hybrid automatic repeat request (HARQ) information is a same priority as a PUSCH transmission including HARQ information (Uplink Control Information (UCI), which may comprise HARQ ACK/NACK feedback , Para. [0201]).”
Regarding claims 15 and 49, the combination of US 10708865, Pelle, and Yang discloses everything claimed as applied above, further Pelle discloses, “wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is a same priority as a PUSCH transmission including a scheduling request (A WTRU can request radio resources for an uplink transmission by sending a scheduling request (SR) to the eNB [0098] and note that Yang teaches PUCCH and PUSCH can be in same priority class).”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 16, 17, 35 and 50-53 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pelletier et al. (US 20180014255, hereinafter “Pelle”).
Regarding claim 1, Pelle discloses, 
 	A method for wireless communication (flowchart 700 in Fig. 7), comprising: 
“establishing, at a user equipment (UE), a connection with a base station, the connection supporting two or more component carriers (CCs) (minimum guaranteed power for uplink transmission from the WTRU using the uplink resources of a first cell group CG1, and a minimum guaranteed power for uplink transmission from the WTRU using the uplink resources of a second cell group CG2, Para. [0228])”; 
“identifying a plurality of uplink transmissions to transmit on the two or more CCs (the uplink resources of a first cell group CG1, and the uplink resources of a second cell group CG2, Para. [0228]) during a slot (a WTRU is configured with a maximum power for all uplink transmissions during a given time interval (Pcmax)), the plurality of uplink transmissions including at least one of a physical random access channel (PRACH) transmission (during which the WTRU may first transmit a preamble on the Physical Random Access Channel (PRACH), Para. [1110]), a physical uplink control channel (PUCCH) transmission, a physical uplink shared channel (PUSCH) transmission (may be transmitted either on Physical Uplink Control CHannel (PUCCH) resources of the PCell or on PUSCH resources available for a serving cell configured for uplink transmissions, Para. [0094]), and a sounding reference signal (SRS) transmission (the eNB may monitor the arrival time of the WTRU's uplink transmissions e.g. based on uplink demodulation reference signals, SRS, Para. [0111])”; 
“determining that a transmit power to transmit the plurality of uplink transmissions exceeds a maximum power threshold for the UE during at least a portion of the slot (On a condition 710 that the WTRU is configured for operation in a dual connectivity mode during a particular time interval, the WTRU may determine in a step 730 whether the total power required for all unscaled uplink transmissions scheduled for the time interval will exceed Pcmax, Para. [0229]-[0232]) that includes the at least one PRACH, PUCCH, PUSCH, or SRS transmission (the WTRU may perform one or more transmissions in a subframe for one or more physical channels (e.g. PUCCH, PUSCH, PRACH) or signal (SRS) pertaining to one or more MAC instance, Para. [0312])”; 
“adjusting (allocating minimum transmission power to CG1 and CG2, Fig. 7; steps 750-780), based on a priority order that is based at least in part on a respective channel type of the plurality of uplink transmissions (these allocations may be made to transmissions in decreasing priority order and/or by scaling power, Para. [0232]), a transmit power of at least a subset of the plurality of uplink transmissions to provide that the transmit power is less than or equal to the maximum power threshold ( If the total power required for all unscaled uplink transmissions scheduled for the time interval will exceed Pcmax, the WTRU may in step 750 allocate power to uplink transmissions scheduled for transmission to CG1 up to the minimum guaranteed power for CG1…..  allocate power to uplink transmissions scheduled for transmission using the uplink resources of CG2 up to the minimum guaranteed power for CG2, Para. [0229]-[0232]).”
Regarding claim 16, Pelle discloses, 
“wherein adjusting the transmit power of at least the subset of the plurality of uplink transmissions comprises scaling a transmit power of at least one transmission of the subset of the plurality of uplink transmissions (If the total power required for all unscaled uplink transmissions scheduled for the time interval will exceed Pcmax, the WTRU may in step 750 allocate power to uplink transmissions scheduled for transmission to CG1 up to the minimum guaranteed power for CG1. In some implementations these transmissions may be allocated in decreasing priority order and/or by scaling power if the required transmit power for all uplink transmissions scheduled for transmission to CG1 exceeds the minimum guaranteed power for CG1, Paras. [0230]-[0232]).”
Regarding claim 17, Pelle discloses, 
“wherein adjusting the transmit power of at least the subset of the plurality of uplink transmissions comprises dropping at least one transmission of the subset of the plurality of uplink transmissions (On a condition 760 that no unallocated power remains after allocating CG1 uplink transmissions, the WTRU may transmit all allocated uplink transmissions as allocated in step 795, Para. [0231]-[0232], which means if no unallocated power remains, WTRU drops the remaining UL transmission).”
Regarding claim 35, Pelle discloses, 
 	An apparatus for wireless communication (WTRU 102; Fig. 1B), comprising: 
(Fig. 1B; element 118)”;
	“ memory in electronic communication with the processor (Fig. 1B; elements 130 and 132)”; and instructions stored in the memory and executable by the processor to cause the apparatus to
“establish, at a UE, a connection with a base station, the connection supporting two or more component carriers (CCs) ( minimum guaranteed power for uplink transmission from the WTRU using the uplink resources of a first cell group CG1, and a minimum guaranteed power for uplink transmission from the WTRU using the uplink resources of a second cell group CG2, Para. [0228])”; 
“identify a plurality of uplink transmissions to transmit on the two or more CCs (the uplink resources of a first cell group CG1, and the uplink resources of a second cell group CG2, Para. [0228]) during a slot (a WTRU is configured with a maximum power for all uplink transmissions during a given time interval (Pcmax)), the plurality of uplink transmissions including at least one of a physical random access channel (PRACH) transmission (during which the WTRU may first transmit a preamble on the Physical Random Access Channel (PRACH), Para. [1110]), a physical uplink control channel (PUCCH) transmission, a physical uplink shared channel (PUSCH) transmission (may be transmitted either on Physical Uplink Control CHannel (PUCCH) resources of the PCell or on PUSCH resources available for a serving cell configured for uplink transmissions, Para. [0094]), and a sounding reference signal (SRS) transmission (the eNB may monitor the arrival time of the WTRU's uplink transmissions e.g. based on uplink demodulation reference signals, SRS, Para. [0111])”; 
(On a condition 710 that the WTRU is configured for operation in a dual connectivity mode during a particular time interval, the WTRU may determine in a step 730 whether the total power required for all unscaled uplink transmissions scheduled for the time interval will exceed Pcmax, Para. [0229]-[0232]) that includes the at least one PRACH, PUCCH, PUSCH, or SRS transmission (the WTRU may perform one or more transmissions in a subframe for one or more physical channels (e.g. PUCCH, PUSCH, PRACH) or signal (SRS) pertaining to one or more MAC instance, Para. [0312])”; 
“adjust (allocating minimum transmission power to CG1 and CG2, Fig. 7; steps 750-780), based on a priority order that is based at least in part on a respective channel type of the plurality of uplink transmissions (these allocations may be made to transmissions in decreasing priority order and/or by scaling power, Para. [0232]), a transmit power of at least a subset of the plurality of uplink transmissions to provide that the transmit power is less than or equal to the maximum power threshold ( If the total power required for all unscaled uplink transmissions scheduled for the time interval will exceed Pcmax, the WTRU may in step 750 allocate power to uplink transmissions scheduled for transmission to CG1 up to the minimum guaranteed power for CG1…..  allocate power to uplink transmissions scheduled for transmission using the uplink resources of CG2 up to the minimum guaranteed power for CG2, Para. [0229]-[0232]).”
Regarding claim 50, Pelle discloses, 
(If the total power required for all unscaled uplink transmissions scheduled for the time interval will exceed Pcmax, the WTRU may in step 750 allocate power to uplink transmissions scheduled for transmission to CG1 up to the minimum guaranteed power for CG1. In some implementations these transmissions may be allocated in decreasing priority order and/or by scaling power if the required transmit power for all uplink transmissions scheduled for transmission to CG1 exceeds the minimum guaranteed power for CG1, Paras. [0230]-[0232]).”
Regarding claim 51, Pelle discloses, 
“wherein the instructions are further executable by the processor to cause the apparatus to:Page 6 of 10Application. No. 16/921,737PATENT drop at least one transmission of the subset of the plurality of uplink transmissions to adjust the transmit power of at least the subset of the plurality of uplink transmissions (On a condition 760 that no unallocated power remains after allocating CG1 uplink transmissions, the WTRU may transmit all allocated uplink transmissions as allocated in step 795, Para. [0231]-[0232], which means if no unallocated power remains, WTRU drops the remaining UL transmission).”
Regarding claim 52, Pelle discloses, 
 	An apparatus for wireless communication (WTRU 102; Fig. 1B), comprising: 
“means for establishing, at a user equipment (UE), a connection with a base station, the connection supporting two or more component carriers (CCs) ( minimum guaranteed power for uplink transmission from the WTRU using the uplink resources of a first cell group CG1, and a minimum guaranteed power for uplink transmission from the WTRU using the uplink resources of a second cell group CG2, Para. [0228])”; 
“means for identifying a plurality of uplink transmissions to transmit on the two or more CCs (the uplink resources of a first cell group CG1, and the uplink resources of a second cell group CG2, Para. [0228]) during a slot (a WTRU is configured with a maximum power for all uplink transmissions during a given time interval (Pcmax)), the plurality of uplink transmissions including at least one of a physical random access channel (PRACH) transmission (during which the WTRU may first transmit a preamble on the Physical Random Access Channel (PRACH), Para. [1110]), a physical uplink control channel (PUCCH) transmission, a physical uplink shared channel (PUSCH) transmission (may be transmitted either on Physical Uplink Control CHannel (PUCCH) resources of the PCell or on PUSCH resources available for a serving cell configured for uplink transmissions, Para. [0094]), and a sounding reference signal (SRS) transmission (the eNB may monitor the arrival time of the WTRU's uplink transmissions e.g. based on uplink demodulation reference signals, SRS, Para. [0111])”; 
“means for determining that a transmit power to transmit the plurality of uplink transmissions exceeds a maximum power threshold for the UE during at least a portion of the slot (On a condition 710 that the WTRU is configured for operation in a dual connectivity mode during a particular time interval, the WTRU may determine in a step 730 whether the total power required for all unscaled uplink transmissions scheduled for the time interval will exceed Pcmax, Para. [0229]-[0232]) that includes the at least one PRACH, PUCCH, PUSCH, or SRS transmission (the WTRU may perform one or more transmissions in a subframe for one or more physical channels (e.g. PUCCH, PUSCH, PRACH) or signal (SRS) pertaining to one or more MAC instance, Para. [0312])”; 
“means for adjusting (allocating minimum transmission power to CG1 and CG2, Fig. 7; steps 750-780), based on a priority order that is based at least in part on a respective channel type of the plurality of uplink transmissions (these allocations may be made to transmissions in decreasing priority order and/or by scaling power, Para. [0232]), a transmit power of at least a subset of the plurality of uplink transmissions to provide that the transmit power is less than or equal to the maximum power threshold ( If the total power required for all unscaled uplink transmissions scheduled for the time interval will exceed Pcmax, the WTRU may in step 750 allocate power to uplink transmissions scheduled for transmission to CG1 up to the minimum guaranteed power for CG1…..  allocate power to uplink transmissions scheduled for transmission using the uplink resources of CG2 up to the minimum guaranteed power for CG2, Para. [0229]-[0232]).”
Regarding claim 35, Pelle discloses, 
“A non-transitory computer-readable medium storing code for wireless communication, (Fig. 1B; elements 130 and 132)” the code comprising instructions executable by a processor to
“establish, at a UE, a connection with a base station, the connection supporting two or more component carriers (CCs) ( minimum guaranteed power for uplink transmission from the WTRU using the uplink resources of a first cell group CG1, and a minimum guaranteed power for uplink transmission from the WTRU using the uplink resources of a second cell group CG2, Para. [0228])”; 
“identify a plurality of uplink transmissions to transmit on the two or more CCs (the uplink resources of a first cell group CG1, and the uplink resources of a second cell group CG2, Para. [0228]) during a slot (a WTRU is configured with a maximum power for all uplink transmissions during a given time interval (Pcmax)), the plurality of uplink transmissions including at least one of a physical random access channel (PRACH) transmission (during which the WTRU may first transmit a preamble on the Physical Random Access Channel (PRACH), Para. [1110]), a physical uplink control channel (PUCCH) transmission, a physical uplink shared channel (PUSCH) transmission (may be transmitted either on Physical Uplink Control CHannel (PUCCH) resources of the PCell or on PUSCH resources available for a serving cell configured for uplink transmissions, Para. [0094]), and a sounding reference signal (SRS) transmission (the eNB may monitor the arrival time of the WTRU's uplink transmissions e.g. based on uplink demodulation reference signals, SRS, Para. [0111])”; 
“determine that a transmit power to transmit the plurality of uplink transmissions exceeds a maximum power threshold for the UE during at least a portion of the slot (On a condition 710 that the WTRU is configured for operation in a dual connectivity mode during a particular time interval, the WTRU may determine in a step 730 whether the total power required for all unscaled uplink transmissions scheduled for the time interval will exceed Pcmax, Para. [0229]-[0232]) that (the WTRU may perform one or more transmissions in a subframe for one or more physical channels (e.g. PUCCH, PUSCH, PRACH) or signal (SRS) pertaining to one or more MAC instance, Para. [0312])”; 
“adjust (allocating minimum transmission power to CG1 and CG2, Fig. 7; steps 750-780), based on a priority order that is based at least in part on a respective channel type of the plurality of uplink transmissions (these allocations may be made to transmissions in decreasing priority order and/or by scaling power, Para. [0232]), a transmit power of at least a subset of the plurality of uplink transmissions to provide that the transmit power is less than or equal to the maximum power threshold ( If the total power required for all unscaled uplink transmissions scheduled for the time interval will exceed Pcmax, the WTRU may in step 750 allocate power to uplink transmissions scheduled for transmission to CG1 up to the minimum guaranteed power for CG1…..  allocate power to uplink transmissions scheduled for transmission using the uplink resources of CG2 up to the minimum guaranteed power for CG2, Para. [0229]-[0232]).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 8-10, 12, 36-40, 42-44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Pelle and further in view of Blankenship et al. (US 20160255593, hereinafter “Blanken”).
Regarding claim 2, Pelle discloses everything claimed as applied above (see claim 1), further Pelle does not explicitly disclose, “wherein, according to the priority order, a PRACH transmission is higher priority than a PUCCH transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PRACH transmission is higher priority than a PUCCH transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a PRACH transmission is higher priority than a 
Regarding claim 3, Pelle discloses everything claimed as applied above (see claim 1), further Pelle does not explicitly disclose, “wherein, according to the priority order, a PRACH transmission is higher priority than a PUSCH transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PRACH transmission is higher priority than a PUSCH transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a PRACH transmission is higher priority than a PUSCH transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 4, Pelle discloses everything claimed as applied above (see claim 1), further Pelle does not explicitly disclose, “wherein, according to the priority order, a PRACH transmission is higher priority than a SRS transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PRACH transmission is higher priority than a SRS transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a PRACH transmission is higher priority than a SRS transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 5, Pelle discloses everything claimed as applied above (see claim 1), further Pelle does not explicitly disclose, “wherein, according to the priority order, a priority of a PUCCH transmission is based at least in part on information included in the PUCCH transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a priority of a PUCCH transmission is based at least in part on information  ( the following uplink transmission priorities, p, are assigned between the different types of uplink channels that can be transmitted on the MeNB link and the SeNB link: [0193] Physical Random Access Channel (PRACH) (p=1) [0194] PUCCH with Uplink Control Information (UCI) (p=2), Para. [0192]-[0201]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a priority of a PUCCH transmission is based at least in part on information included in the PUCCH transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 6, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 5), further Blanken discloses, “wherein, according to the priority order, a PUCCH transmission including hybrid automatic repeat request (HARQ) information is higher priority than a PUCCH transmission without HARQ information (two transmissions with UCI, the prioritization can further separate out UCI elements. For example, Hybrid Automatic Repeat Request (HARQ) Acknowledgements/Non-Acknowledgements (ACKs/NACKs), or HARQ-ACK can be treated with higher priority than other UCI elements (Channel State Information (CSI)), Para. [0201]).”
Regarding claim 8, Pelle discloses everything claimed as applied above (see claim 1), further Pelle does not explicitly disclose, “wherein, according to the priority order, a PUCCH transmission is higher priority than a SRS transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PUCCH transmission is higher priority than a SRS transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a PUCCH transmission is higher priority than a SRS transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 9, Pelle discloses everything claimed as applied above (see claim 1), further Pelle does not explicitly disclose, “wherein, according to the priority order, a priority of a PUSCH transmission is based at least in part on information included in the PUSCH transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a priority of a PUSCH transmission is based at least in part on information  (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a priority of a PUSCH transmission is based at least in part on information included in the PUSCH transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 10, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 9), further Blanken discloses, “wherein, according to the priority order, a PUSCH transmission including hybrid automatic repeat request (HARQ) information is higher priority than a PUSCH transmission without HARQ information (two transmissions with UCI, the prioritization can further separate out UCI elements. For example, Hybrid Automatic Repeat Request (HARQ) Acknowledgements/Non-Acknowledgements (ACKs/NACKs), or HARQ-ACK can be treated with higher priority than other UCI elements (Channel State Information (CSI)), Para. [0201]).”
Regarding claim 12, Pelle discloses everything claimed as applied above (see claim 1), further Pelle does not explicitly disclose, “wherein, according to the priority order, a PUSCH transmission is higher priority than an SRS transmission..”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PUSCH transmission is higher priority than an SRS transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a PUSCH transmission is higher priority than an SRS transmission., as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 36, Pelle discloses everything claimed as applied above (see claim 35), further Pelle does not explicitly disclose, “wherein, according to the priority order, a PRACH transmission is higher priority than a PUCCH transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PRACH transmission is higher priority than a PUCCH transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a PRACH transmission is higher priority than a PUCCH transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 37, Pelle discloses everything claimed as applied above (see claim 35), further Pelle does not explicitly disclose, “wherein, according to the priority order, a PRACH transmission is higher priority than a PUSCH transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PRACH transmission is higher priority than a PUSCH transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing 
Regarding claim 38, Pelle discloses everything claimed as applied above (see claim 35), further Pelle does not explicitly disclose, “wherein, according to the priority order, a PRACH transmission is higher priority than a SRS transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PRACH transmission is higher priority than a SRS transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a PRACH transmission is higher priority than a SRS transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 39, Pelle discloses everything claimed as applied above (see claim 35), further Pelle does not explicitly disclose, “wherein, according to the priority order, a priority of a PUCCH transmission is based at least in part on information included in the PUCCH transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a priority of a PUCCH transmission is based at least in part on information included in the PUCCH transmission ( the following uplink transmission priorities, p, are assigned between the different types of uplink channels that can be transmitted on the MeNB link and the SeNB link: [0193] Physical Random Access Channel (PRACH) (p=1) [0194] PUCCH with Uplink Control Information (UCI) (p=2), Para. [0192]-[0201]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a priority of a PUCCH transmission is based at least in part on information included in the PUCCH transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 40, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 39), further Blanken discloses, “wherein, according to the priority order, a PUCCH transmission including hybrid automatic repeat request (HARQ) information is higher priority than a PUCCH transmission without HARQ information (two transmissions with UCI, the prioritization can further separate out UCI elements. For example, Hybrid Automatic Repeat Request (HARQ) Acknowledgements/Non-Acknowledgements (ACKs/NACKs), or HARQ-ACK can be treated with higher priority than other UCI elements (Channel State Information (CSI)), Para. [0201]).”
Regarding claim 42, Pelle discloses everything claimed as applied above (see claim 35), further Pelle does not explicitly disclose, “wherein, according to the priority order, a PUCCH transmission is higher priority than a SRS transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PUCCH transmission is higher priority than a SRS transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a PUCCH transmission is higher priority than a SRS transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 43, Pelle discloses everything claimed as applied above (see claim 35), further Pelle does not explicitly disclose, “wherein, according to the priority 
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a priority of a PUSCH transmission is based at least in part on information included in the PUSCH transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a priority of a PUSCH transmission is based at least in part on information included in the PUSCH transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 44, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 43), further Blanken discloses, “wherein, according to the priority order, a PUSCH transmission including hybrid automatic repeat request (HARQ) information is higher priority than a PUSCH transmission without HARQ information (two transmissions with UCI, the prioritization can further separate out UCI elements. For example, Hybrid Automatic Repeat Request (HARQ) Acknowledgements/Non-Acknowledgements (ACKs/NACKs), or HARQ-ACK can be treated with higher priority than other UCI elements (Channel State Information (CSI)), Para. [0201]).”
Regarding claim 46, Pelle discloses everything claimed as applied above (see claim 35), further Pelle does not explicitly disclose, “wherein, according to the priority order, a PUSCH transmission is higher priority than an SRS transmission..”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PUSCH transmission is higher priority than an SRS transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a PUSCH transmission is higher priority than an SRS transmission., as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).

Claims 7, 11, 41 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Pelle, in view of Blanken and further in view of Gao et al. (US 20190007171, hereinafter “Gao”).
Regarding claim 7, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 5), however the combination of Pelle and Blanken does not explicitly disclose, “wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR.”
In a similar field of endeavor, Gao discloses, “wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR (If there indeed exists the SR transmission in subframe n3, the UE may not transmit the NACK in the subframes from subframe n3 and transmit the SR on the PUCCH resource corresponding to the SR (because the SR has a priority level higher than the NACK), as shown in FIG. 4b. If there exists no SR transmission in subframe n3, the UE may continue to transmit the NACK on the PUCCH resource corresponding to the ACK/NACK in subframes n3 to n2, Paras. [0122]-[0124]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pelle and Blanken by specifically providing wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR, as taught by Gao for the purpose of providing effective scheme to prevent the collision of the ACK/NACK with the SR during the repetition transmission (Para. [0007]).
Regarding claim 11, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 9), however the combination of Pelle and Blanken 
In a similar field of endeavor, Gao discloses, “wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR (If there indeed exists the SR transmission in subframe n3, the UE may not transmit the NACK in the subframes from subframe n3 and transmit the SR on the PUCCH resource corresponding to the SR (because the SR has a priority level higher than the NACK), as shown in FIG. 4b. If there exists no SR transmission in subframe n3, the UE may continue to transmit the NACK on the PUCCH resource corresponding to the ACK/NACK in subframes n3 to n2, Paras. [0122]-[0124]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pelle and Blanken by specifically providing wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR, as taught by Gao for the purpose of providing effective scheme to prevent the collision of the ACK/NACK with the SR during the repetition transmission (Para. [0007]).
Regarding claim 41, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 39), however the combination of Pelle and Blanken does not explicitly disclose, “wherein, according to the priority order, a PUCCH 
In a similar field of endeavor, Gao discloses, “wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR (If there indeed exists the SR transmission in subframe n3, the UE may not transmit the NACK in the subframes from subframe n3 and transmit the SR on the PUCCH resource corresponding to the SR (because the SR has a priority level higher than the NACK), as shown in FIG. 4b. If there exists no SR transmission in subframe n3, the UE may continue to transmit the NACK on the PUCCH resource corresponding to the ACK/NACK in subframes n3 to n2, Paras. [0122]-[0124]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pelle and Blanken by specifically providing wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR, as taught by Gao for the purpose of providing effective scheme to prevent the collision of the ACK/NACK with the SR during the repetition transmission (Para. [0007]).
Regarding claim 45, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 43), however the combination of Pelle and Blanken does not explicitly disclose, “wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR.”
(If there indeed exists the SR transmission in subframe n3, the UE may not transmit the NACK in the subframes from subframe n3 and transmit the SR on the PUCCH resource corresponding to the SR (because the SR has a priority level higher than the NACK), as shown in FIG. 4b. If there exists no SR transmission in subframe n3, the UE may continue to transmit the NACK on the PUCCH resource corresponding to the ACK/NACK in subframes n3 to n2, Paras. [0122]-[0124]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pelle and Blanken by specifically providing wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR, as taught by Gao for the purpose of providing effective scheme to prevent the collision of the ACK/NACK with the SR during the repetition transmission (Para. [0007]).

Claims 13-15 and 47-49  are rejected under 35 U.S.C. 103 as being unpatentable over Pelle, and further in view of Yang et al. (US 20190014596, hereinafter “Yang”).
Regarding claim 13, Pelle discloses everything claimed as applied above (see claim 1), however Pelle does not explicitly disclose, “wherein, according to the priority 
In a similar field of endeavor, Yang discloses, “wherein, according to the priority order, a PUCCH transmission including a first information type is a same priority as a PUSCH transmission including the first information type (PUCCH, PUSCH, SRS, and PRACH exist at the same time, and their priority classes are partially different or partially the same, or totally the same, Paras. [0239]-[0240]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a PUCCH transmission including a first information type is a same priority as a PUSCH transmission including the first information type, as taught by Yang for the purpose of providing a technique for configuring contention-based access parameters of a Licensed-Assisted Access (LAA) device (Para. [0001]).
Regarding claim 14, the combination of Pelle and Yang discloses everything claimed as applied above (see claim 13), in addition Pelle discloses, “wherein, according to the priority order, a PUCCH transmission including hybrid automatic repeat request (HARQ) information is a same priority as a PUSCH transmission including HARQ information (Uplink Control Information (UCI), which may comprise HARQ ACK/NACK feedback , Para. [0201]).”
Regarding claim 15, the combination of Pelle and Yang discloses everything claimed as applied above (see claim 13), further Pelle discloses, “wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is a same (A WTRU can request radio resources for an uplink transmission by sending a scheduling request (SR) to the eNB [0098] and note that Yang teaches PUCCH and PUSCH can be in same priority class).”
Regarding claim 47, Pelle discloses everything claimed as applied above (see claim 35), Pelle does not explicitly disclose, “wherein, according to the priority order, a PUCCH transmission including a first information type is a same priority as a PUSCH transmission including the first information type.”
In a similar field of endeavor, Yang discloses, “wherein, according to the priority order, a PUCCH transmission including a first information type is a same priority as a PUSCH transmission including the first information type (PUCCH, PUSCH, SRS, and PRACH exist at the same time, and their priority classes are partially different or partially the same, or totally the same, Paras. [0239]-[0240]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle  by specifically providing wherein, according to the priority order, a PUCCH transmission including a first information type is a same priority as a PUSCH transmission including the first information type, as taught by Yang for the purpose of providing a technique for configuring contention-based access parameters of a Licensed-Assisted Access (LAA) device (Para. [0001]).
Regarding claim 48, the combination of Pelle and Yang discloses everything claimed as applied above (see claim 47), in addition Pelle discloses, “wherein, according to the priority order, a PUCCH transmission including hybrid automatic repeat (Uplink Control Information (UCI), which may comprise HARQ ACK/NACK feedback , Para. [0201]).”
Regarding claim 49, the combination of Pelle and Yang discloses everything claimed as applied above (see claim 47), further Pelle discloses, “wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is a same priority as a PUSCH transmission including a scheduling request (A WTRU can request radio resources for an uplink transmission by sending a scheduling request (SR) to the eNB [0098] and note that Yang teaches PUCCH and PUSCH can be in same priority class).”

 	Prior Art of the Record:
 	The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20170280507: The invention is related to a method of minimizing service degradation caused by other-SIM-occupancy of a DSDS or MSMS UE under carrier aggregation is proposed. A UE performs CC selection from the multiple CCs associated with a first SIM to suffer from other-SIM-occupancy to minimize potential service degradation. 
US 20170013565: The invention is related to Methods and devices for offloading and/or aggregation of resources to coordinate uplink transmissions when interacting with different schedulers are disclosed herein. A method in a WTRU includes 
US 20160278072: The invention is related a method of performing uplink mobile communications may include identifying a first uplink data and a second uplink data, wherein the first uplink data has a higher transmission priority than the second uplink data, and evaluating a plurality of candidate uplink channels to generate a plurality of uplink channel quality measures.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641